Name: Commission Implementing Regulation (EU) NoÃ 1085/2011 of 27Ã October 2011 amending Regulation (EC) NoÃ 501/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries
 Type: Implementing Regulation
 Subject Matter: marketing;  EU institutions and European civil service;  executive power and public service;  agricultural activity;  consumption;  cooperation policy;  European construction
 Date Published: nan

 28.10.2011 EN Official Journal of the European Union L 281/5 COMMISSION IMPLEMENTING REGULATION (EU) No 1085/2011 of 27 October 2011 amending Regulation (EC) No 501/2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (1), and in particular Article 15 thereof, Whereas: (1) Commission Regulation (EC) No 501/2008 (2) provides rules for the drawing-up, selection, implementation, financing and checking of programmes referred to in Article 6 of Regulation (EC) No 3/2008. (2) To increase the efficiency of the scheme, trade and inter-trade organisations should be given the opportunity to submit programmes to be implemented twice a year on the internal market and in third countries. The submission and selection schedule should be adjusted in order to give another chance to programmes that have been rejected in the previous round. To ease the transition to a new submission and selection schedule, it should be provided that the schedule for the first submission of programmes in 2012 should not be affected by the schedule change. (3) To reduce unnecessary administrative burden, the requirement to send to the Commission a number of documents (a copy of the contract concluded with proposing organisations and proof that a performance security has been lodged; a copy of the contract signed with the implementing body; a copy of each application for an advance payment and proof that the corresponding security has been lodged; and the quarterly reports on the implementation of the contract) should be abolished except if the Commission specifically requests it. (4) It should be specified that messages referring to the impact on health of a product must be accepted by the national authority responsible for public health and that the material approved by a Member State should be sent to the Commission. (5) Regulation (EC) No 501/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 501/2008 is amended as follows: (1) in Article 4(3), the second subparagraph is replaced by the following: Messages referring to such effects must be accepted by the national authority responsible for public health.; (2) in Article 8(1), the second subparagraph is replaced by the following: Trade and inter-trade organisations in the Union which are representative of the sectors concerned (hereinafter referred to as proposing organisations ) shall submit their programmes to the Member State no later than 30 September ( the first submission of programmes ) and 15 April ( the second submission of programmes ) each year. For 2012 the first submission of programmes may take place until 30 November 2011.; (3) Article 11 is amended as follows: (a) in paragraph 1, the first subparagraph is replaced by the following: 1. Member States shall send to the Commission the list referred to in Article 9(1) including, if applicable, the list of implementing bodies which they have selected, if these have already been selected in accordance with Article 8(3), and a copy of each programme. It shall be submitted both electronically and by post and received by the Commission no later than 30 November regarding the first submission of programmes and 15 June regarding the second submission of programmes.; (b) paragraph 2 is replaced by the following: 2. No later than 31 January regarding the first submission of programmes and 16 August regarding the second submission of programmes, the Commission shall inform the Member States concerned if it finds that all or part of a programme submitted does not comply with: (a) the Union rules; or (b) the guidelines, in the case of the internal market; or (c) the criteria referred to in Article 9(2), in the case of third countries.; (c) in paragraph 3, the second subparagraph is replaced by the following: After checking the amended programmes the Commission shall decide, no later than 30 April regarding the first submission of programmes and 15 November regarding the second submission of programmes, which programmes it may part-finance in accordance with the procedure referred to in Article 16(2) of Regulation (EC) No 3/2008.; (d) the following paragraph 5 is added: 5. By way of derogation from paragraphs 1, 2 and 3, the following deadlines are set for the first submission of programmes in 2012: (a) the list referred to in paragraph 1 shall be submitted by Member States and received by the Commission not later than 15 February 2012; (b) the Commission shall send to the Member States the information provided in paragraph 2 by 26 April 2012; and (c) the Commission shall decide no later than 30 June 2012 which programmes it may part-finance.; (4) in Article 16, paragraph 5 is replaced by the following: 5. A Member State shall send to the Commission upon its request and within 10 working days a copy of the contract and proof that the performance security has been lodged. A Member State shall also send to the Commission upon its request and within 10 working days a copy of the contract concluded by the selected proposing organisation with the implementing body. That contract shall contain the provision that the implementing body must submit to the checks provided for in Article 25.; (5) in Article 17(3), the first subparagraph is replaced by the following: 3. The advance shall be paid on condition that the contracting organisation lodges a security equal to 110 % of that advance in favour of the Member State in accordance with Title III of Regulation (EEC) No 2220/85. The Member State shall forward to the Commission upon its request and within 10 working days a copy of each application for an advance payment and proof that the corresponding security has been lodged.; (6) in Article 22, paragraph 3 is replaced by the following: 3. A Member State shall send to the Commission upon its request and within 10 working days a copy of the quarterly reports required for intermediate payments in accordance with Article 18.; (7) in Article 23(1), the second subparagraph is replaced by the following: They shall send to the Commission the material approved.. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 3, 5.1.2008, p. 1. (2) OJ L 147, 6.6.2008, p. 3.